JOSEPH BUSBY, Appellant,
v.
HARBOURWOOD HOMEOWNERS ASSOCIATION OF HALLANDALE, INC., GERALD DENEBERG, MARSHA MCELROY, MARJORIE BALSAMELLO, JULES FARINHAS, PAMELA VENTURA, ALLEN LOTMAN, ROBERT JOHNSTONE, STANLEY FRIEDDLANDER, EVELYN VAN DAM, JEAN S. FRIEDBERG, Trustee u/a/d October17, 1989, LILIANNA BONOPALADINO and MORBERTO BONOPALADINO, a married couple, SUSAN TREVISA, ANTONIO BRAGA and SHARON BOLOGNESE, individually and class representatives of all unit owner members of THE HARBOURWOOD HOMEOWNERS ASSOCIATION OF HALLANDALE, INC., Appellees.
Nos. 4D08-4564, 4D08-5108
District Court of Appeal of Florida, Fourth District.
March 10, 2010.
Roger G. Pickles of the Law Office of Robert P. Kelly, Hollywood, for appellant.
Bradford J. Beilly and John Strohsahl of Bradford J. Beilly, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed.
TAYLOR, GERBER and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.